Case 1:19-cv-08484-AT Document 30 Filed 08/28/20 Page 1 of 4
             Case 1:19-cv-08484-AT Document 30 Filed 08/28/20 Page 2 of 4



forms, but not withholding FICA contributions on his behalf. Compl. ¶¶ 14–15; see also Def. Mem.

at 5–6.

          In 2017, Plaintiff retired and the Social Security Administration informed him that he is not

eligible for benefits because his employer failed to withhold FICA taxes. Compl. ¶¶ 7, 16. Plaintiff

is also ineligible for Medicare benefits. Id. ¶ 17. On June 19, 2019, Plaintiff filed an action in

Supreme Court, Bronx County. Id. at 1. On September 12, 2019, Defendants removed the case to

federal court. ECF No. 1.

                                             DISCUSSION

    I.       12(b)(6) Standard

             A. Failure to State a Claim

          To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient factual

allegations in the complaint that, accepted as true, “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)) (internal quotation marks omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id.

          A plaintiff is not required to provide “detailed factual allegations” in the complaint, but must

assert “more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555. Ultimately, the facts pleaded in the complaint “must

be enough to raise a right to relief above the speculative level.” Id. A court must accept the factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).




                                                      2
            Case 1:19-cv-08484-AT Document 30 Filed 08/28/20 Page 3 of 4



   II.      Analysis

            A. FICA Contributions

         Because FICA exempts GNYC from withholding contributions on behalf of a person

employed as a pastor, dismissal under Rule 12(b)(6) is warranted here. FICA mandates that all

employers are subject to “an excise tax, with respect to having individuals in his employ . . . paid by

the employer with respect to employment.” 26 U.S.C. § 3111(a). The statute, however, excludes

from its definition of employment “service performed by a . . . minister of a church in the exercise of

his ministry.” 26 U.S.C. § 3121(b)(8)(A). For FICA purposes, “minister” encompasses “individuals

who are duly ordained, commissioned, or licensed by a religious body” and who “have the authority

to conduct religious worship.” Social Security and Other Information for Members of the Clergy and

Religious Workers, I.R.S. Pub. No. 517, at 3 (Jan. 7, 2020); see Am. Atheists, Inc. v. Shulman, 21 F.

Supp. 3d 856, 860 (E.D. Ky. 2014) (holding that “[s]alaries of ministers of the gospel are exempted

from income tax withholding and FICA taxes”).

         Employees not covered by FICA are required, under the Self-Employment Contributions Act

(“SECA”), to pay taxes for Social Security and Medicare. See 26 U.S.C. §§ 1401(a)–(b). SECA

explicitly applies to “an individual who is a duly ordained, commissioned, or licensed minister of a

church.” Id. § 1402(a)(8). Ministers may be exempt from mandatory SECA contributions only if

they have been granted an exemption. Id. § 1402(e)(1).

         Defendants’ purported mischaracterization of Plaintiff as an independent contractor does not

alter the outcome because GNYC had no obligation to withhold FICA taxes on Plaintiff’s behalf. See

Shulman, 21 F. Supp. 3d at 860.

            B. Individual Defendants

         The action should also be dismissed as against Defendants Beras, Smith, and Knight, because

the complaints alleges no facts with respect to them as individuals. “[W]here the complaint names a

                                                   3
          Case 1:19-cv-08484-AT Document 30 Filed 08/28/20 Page 4 of 4



defendant in the caption but contains no allegations indicating how the defendant violated the law or

injured the plaintiff, a motion to dismiss the complaint in regard to that defendant should be granted.”

Wise v. Battistoni, No. 92 Civ. 4288, 1992 WL 380914, at *2 (S.D.N.Y. Dec. 10, 1992) (citing

Morabito v. Blum, 528 F. Supp. 252, 262 (S.D.N.Y. 1981)).

       The Court concludes, therefore, that Plaintiff has failed to state a claim upon which relief can

be granted. Accordingly, Defendants’ motion to dismiss the complaint is GRANTED.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED.

       The Clerk of Court is directed to terminate the motion at ECF No. 19 and close the case.

       SO ORDERED.

Dated: August 28, 2020
       New York, New York




                                                   4
